Appeal from a decision of the Workmen’s Compensation Board, filed April 24, 1973, which disallowed a claim for compensation under the Workmen’s Compensation Law. Claimant, a longshoreman, worked the eight o’clock to noon morning shift for his employer at Pier 10 on West Street in Manhattan. He testified that he went to lunch at noon, crossed heavily traveled West Street, went to an old union hall at 148 Liberty Street, ate at Liberty and West Streets which is two doors from said union hall and then walked to 107 Washington Street to a new union hall. Thereafter, in returning to his place of employment to work the afternoon shift commencing at one and while crossing West Street at its intersection with Carlyle Street, he was struck by a vehicle at about 12:45 p.m. Claimant was the recording secretary of a union local and shop steward at another pier and he related that he went to the union halls to make sure that his records had been moved and his going there was not at the direction of anyone connected with his employer. He was not paid for the lunch hour period. On this record the board could find that claimant was on a personal mission when involved in the accident, that the injury did not arise out of and in the course of his employment as a longshoreman and that his undertaking of union business was a deviation from the course of employment, and, since these findings are supported by substantial evidence, they should not be disturbed (ef. Matter of Patti v. Republic Aviator Corp., 20 A D 2d 939, mot. for lv. to app. den. 14 N Y 2d 488; Matter of Solomon v. David Kay Corp., 7 A D 2d 811). Decision affirmed, without costs. Staley, Jr., J. P., Greenblott, Cooke, Kane and Reynolds, JJ., concur.